DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Comment - Claim Interpretation
The claim term "report" corresponds to the disclosed "reception information".

Allowable Subject Matter
Claim(s) 1-12 are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"compare the estimated third signal strength of the second receiver with the first signal strength of the beacon signal received by the radio receiver of the first receiver, 
quoted from claim 8, in combination with the claim as a whole:
	"compare the estimated second signal strength of the second receiver to the first signal strength, and stop sending the first radio signal report if the estimated second signal strength of the second receiver is greater than the first signal strength of the first receiver".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.



Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648





/BERNARR E GREGORY/Primary Examiner, Art Unit 3648